Case 19-40100   Doc 60   Filed 01/30/20 Entered 01/30/20 14:24:11   Desc Main
                           Document     Page 1 of 5
Case 19-40100   Doc 60   Filed 01/30/20 Entered 01/30/20 14:24:11   Desc Main
                           Document     Page 2 of 5
Case 19-40100   Doc 60   Filed 01/30/20 Entered 01/30/20 14:24:11   Desc Main
                           Document     Page 3 of 5
Case 19-40100   Doc 60   Filed 01/30/20 Entered 01/30/20 14:24:11   Desc Main
                           Document     Page 4 of 5
Case 19-40100   Doc 60   Filed 01/30/20 Entered 01/30/20 14:24:11   Desc Main
                           Document     Page 5 of 5
